DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, claims 1, 10 and 11 reciting “a metal member disposed around the patch antenna” and claims 3-7 and 9 reciting “a third direction”, “a fourth direction” and/or “a fifth direction” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 11 respectively reciting “the patch antenna” is indefinite for lacking antecedent basis. For purposes of examination, first instance of this limitation (in each claim) will be interpreted as --a patch antenna--.
Claims 1, 10 and 11 respectively reciting “the patch antenna side” is indefinite for lacking antecedent basis. For purposes of examination, this limitation will be interpreted as --a front side of the patch antenna--. 
Claims 1, 10 and 11 reciting “a metal member disposed around the patch antenna” is indefinite, since it’s unclear how metal member 20 of Fig. 2 of the invention is disposed “around” the patch antenna 10 as claimed. In an alternate embodiment (e.g., Fig. 12), multiple metal members 30 are depicted which are placed on opposing sides of the patch antenna 10.  

Claim 2 reciting “a radio wave radiated from the patch antenna is vertical polarization when the surface is regarded as a ground” is indefinite, since scope of “when the surface is regarding as a ground” cannot be ascertained. In other words, it’s unclear whether the surface functions as a ground or not. 
Claim 3 reciting “a fourth direction” is indefinite, since it’s not understood how a fourth direction is present absent first-third directions. 
Claims 4-6 are rejected for depending therefrom. 
Claim 7 reciting “a fifth direction” is indefinite, since it’s not understood how a fifth direction is present absent first-fourth directions. 
Claim 9 reciting “a fourth direction” is indefinite, since it’s not understood how a fourth direction is present absent first-third directions. 
Rest of the claims are rejected for depending on claim 1. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable method or apparatus. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over “Takasaki” (US 2013/0314285).
Claim 1: As best understood, Takasaki discloses a non-transitory computer-readable recording medium 1303 (Fig. 13) having stored (inherently) therein a program that, when a processor 1306 coupled to a memory ([0028]: “ROM or RAM”) and the processor is configured to execute the program, causes the processor to be configured to: 
store (inherently), in the memory, a design data of a metal member 302 (Fig. 3A, ¶ [0036]) disposed around the patch antenna 301 having a ground conductor 107 (Fig. 1B) and an antenna element 105 [0039] having a power feeding point (connected to feed line 104, [0050]), and a positional relationship between the metal member and the patch antenna (see Fig. 3A); and 
determine a relative position between the power feeding point and the metal member so that a center point and the power feeding point of the patch antenna in plan view are located on a perpendicular line L (Fig. 3A reproduced below) to a (top) surface of the metal member 302 on the patch antenna side. 

    PNG
    media_image1.png
    463
    496
    media_image1.png
    Greyscale


However, Takasaki teaches [0028] “The control unit 1302, which is a computer such as a CPU or MPU, controls the overall apparatus by executing a control program stored in the storage unit 1303. The storage unit 1303 stores various information such as the control computer program executed by the control unit 1302.”
Takasaki further teaches [0051] “In accordance with the present invention, it is possible to provide an antenna device in which a target antenna characteristic can be obtained using the same antenna element irrespective of mechanical constituent members in the vicinity of the antenna mounting portion.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Takasaki’s invention such that the relative position is based on the design data of the metal member and the positional relationship stored in the memory, in order to obtain target antenna characteristic. 

Claim 2: As best understood, Takasaki discloses the computer-readable recording medium having stored therein the program according to claim 1, wherein the processor is configured to determine the relative position that includes a relative position of which the processor determines the power feeding point and the metal member so that a radio wave radiated from the patch antenna is vertical polarization when the surface is regarded as a ground (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).). 

Claims 3-5: As best understood, Takasaki discloses the computer-readable recording medium having stored therein the program according to claim 1, wherein when a position of the power feeding point is determined, the processor displays, on a display, a fourth direction in which the metal member is permitted to be disposed in relation to the patch antenna in plan view based on a relative position of the determined power feeding point and the metal member (see Figs. 3-11, ¶ [0028] and ¶ [0051]); 
wherein the processor displays the fourth direction includes a first direction coupling the power feeding point and the center point, the first direction in which the metal member is permitted to be disposed in relation to the patch antenna in plan view (see Figs. 3-11, ¶ [0028] and ¶ [0051]); 
wherein the processor displays the fourth direction includes a third direction in which the metal member is not permitted to be disposed in relation to the patch antenna in plan view based on the relative position of the determined power feeding point and the metal member (see Figs. 3-11, ¶ [0028] and ¶ [0051]).  

Claim 7: As best understood, Takasaki discloses the computer-readable recording medium having stored therein the program according to claim 1, wherein the patch antenna is provided in an electronic device, and wherein the processors is configured to impart, when a position of the power feeding point is determined, to the electronic device, a mark indicating a fifth direction in which the metal member is permitted to be disposed based on a relative position of the determined power feeding point and the metal member (see Figs. 3-11, ¶ [0028] and ¶ [0051]).

Claims 8 and 9: As best understood, Takasaki discloses the computer-readable recording medium having stored therein the program according to claim 1, wherein the processor is configured to display, when positions of the patch antenna and the metal member are determined, on a display, a 
wherein the processor is configured to display the fourth direction includes displaying a position in which the power feeding point may be placed, the position being on the perpendicular line (see Figs. 3-11, ¶ [0028] and ¶ [0051]).

Claim 10: As best understood, Takasaki discloses an apparatus comprising: 
a memory ([0028]: “ROM or RAM”); and 
a processor 1306 (Fig. 13) coupled to the memory and the processor configured to: 
store (inherently), in the memory, a design data of a metal member 302 (Fig. 3A, ¶ [0036]) disposed around the patch antenna 301 having a ground conductor 107 (Fig. 1B) and an antenna element 105 [0039] having a power feeding point (connected to feed line 104, [0050]), and a positional relationship between the metal member and the patch antenna (see Fig. 3a); and 
determine a relative position between the power feeding point and the metal member so that a center point and the power feeding point of the patch antenna in plan view are located on a perpendicular line L (Fig. 3A reproduced above) to a (top) surface of the metal member on the patch antenna side.
Takasaki fails to expressly teach the relative position is based on the design data of the metal member and the positional relationship stored in the memory.
However, Takasaki teaches [0028] “The control unit 1302, which is a computer such as a CPU or MPU, controls the overall apparatus by executing a control program stored in the storage unit 1303. The storage unit 1303 stores various information such as the control computer program executed by the control unit 1302.”

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Takasaki’s invention such that the relative position is based on the design data of the metal member and the positional relationship stored in the memory, in order to obtain target antenna characteristic. 

Claim 11: As best understood, Takasaki discloses a method executed by a processor 1306 (Fig. 13) coupled to a memory ([0028]: “ROM or RAM”), comprising: 
Storing (inherently), in the memory, a design data of a metal member 302 (Fig. 3A, ¶ [0036]) disposed around the patch antenna 301 having a ground conductor 107 (Fig. 1B) and an antenna element 105 [0039] having a power feeding point (connected to feed line 104, [0050]), and a positional relationship between the metal member and the patch antenna (see Fig. 3A); and 
determining a relative position between the power feeding point and the metal member so that a center point and the power feeding point of the patch antenna in plan view are located on a perpendicular line L (Fig. 3A reproduced below) to a (top) surface of the metal member on the patch antenna side.
Takasaki fails to expressly teach the relative position is based on the design data of the metal member and the positional relationship stored in the memory.
However, Takasaki teaches [0028] “The control unit 1302, which is a computer such as a CPU or MPU, controls the overall apparatus by executing a control program stored in the storage unit 1303. The 
Takasaki further teaches [0051] “In accordance with the present invention, it is possible to provide an antenna device in which a target antenna characteristic can be obtained using the same antenna element irrespective of mechanical constituent members in the vicinity of the antenna mounting portion.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Takasaki’s invention such that the relative position is based on the design data of the metal member and the positional relationship stored in the memory, in order to obtain target antenna characteristic. 




Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Su (US 2011/0063180)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845